Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/IB2018/055395 (filed 07/19/18), which application claims priority to US 62/538,226 (filed 07/28/17).
	The Preliminary Amendment filed 06/28/22 is entered.
	Claims 1-6, 8, 10, 11, 13, 16, 18, 22, 25-30 are pending.
	The Drawings filed 01/24/20 are approved by the examiner.
	The IDS statements filed 07/09/20 and 10/07/22 have been considered.  Initialed copies accompany this action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
	Applicant’s election without traverse of Group I (claims 1-6, 8, 10, 11, 13, 16) and species: TiO2 and transition metal oxides without traverse in the Reply filed 06/28/22 is acknowledged.  Claims 2, 3 (species), and 18, 22, 25-30 are withdrawn from consideration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 8, 10, 11, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite/require a first component “at least one of Al2O3, SiO2, TiO2 or ZrO2” and a second component “transition metal oxide or at least one of Bi2O3 or Ceo2”.  The claim is indefinite under double inclusion as the first component and the second may be the same material, i.e. TiO2 transition metal oxide.  Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).  In order to overcome the rejection, applicant is suggested to amend the instant claim language to --, and at least 1 weight percent of at least one transition metal oxide different than the first component--.
Additionally, the instant claim language “…and are visibly dark” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the instant specification alludes to various values for either retroreflection and/or IR transmissivity (para 0037 of instant PGPub), the claim does not define the terminology with any such values.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 6, 8, 10, 11 is/are rejected 35 U.S.C. 103 as obvious over Frey US 2004/0259713 A1.
Frey discloses microspheres (i.e., beads) that comprise titania (up to 92 wt%) and bismuth oxide (5-25 wt%). The glass microspheres further comprise zirconia. The invention also relates to retroreflective articles, and in particular pavement markings, comprising such (crystalline) microspheres (Abstract; 0025-0027; 0035; 0052).  While the microspheres are disclosed as transparent, the reference also teaches embodiments wherein  transition metal oxide(s) are added as colorant tailoring materials (0036), and example 8 exemplifies a “black” microbead composition comprising 58.2% TiO2, 9.7 ZrO2, 9.7 Bi2O3, 9.7 BaO, 9.7Cao and 3 Fe2O3 (transition metal oxide), which has a refractive index of 2.39 (0116; Table 1).  The disclosed composition specifically or inherently meets each of the instantly claimed property limitations (dark, IR transmissive, crush strength.  With respect to dependent claim 8, the reference teaches the addition of up to 5 wt% La2O3 (0034).
	The reference differs from the instant claims in failing to specify the average crystallite size of up to 250 nm.  However, the examiner respectfully submits that the skilled artisan would have to utilize only routine testing in order find the suitable ranges of crystallite dimension in order to tailor the spectral properties of the material.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey as applied to claims 1, 4, 5, 6, 8, 10, 11 above, and further in view of Mathers et al 5,942,280.
Frey is relied upon as set forth above.  The reference differs from dependent claims 13 and 16 in failing to teach the use of a ceramic oxide coating as claimed.
Mathers discloses ceramic retroreflective elements (Abstract).  The reference specifically teaches that a barrier layer may be added to the optical glass (e.g. TiO2, ZrO, SiO2) in order to tailor optical properties, such as RI, of the materials (Col 8, lines 17-45).  Accordingly, the examiner submits the addition of surface layer of ceramic oxide(s) as claimed would have been obvious to the skilled artisan as such is know in the art in order to vary the optical properties of the ceramics.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 17, 2022